Filed 7/19/21 In re Chloe M. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re CHLOE M., a Person                                     B308615
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No.
                                                             18CCJP01849A)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

JILL M.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Jean M. Nelson, Judge. Affirmed.
      Law Offices of Vincent W. Davis & Associates, Vincent W.
Davis, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                    _________________________

       Jill M., the mother of now-four-year-old Chloe M., appeals
the juvenile court’s November 2, 2020 order terminating her
parental rights under Welfare and Institutions Code
section 366.26.1 Jill contends the court erred in ruling she had
failed to establish the parent-child-relationship exception to
termination of parental rights (§ 366.26, subd. (c)(1)(B)(i)). We
affirm.
               PROCEDURAL BACKGROUND
      1. The Sustained Petition
       On March 21, 2018 the Los Angeles County Department of
Children and Family Services (Department) filed a dependency
petition pursuant to section 300, subdivisions (a) (serious
physical harm, one count) and (b) (failure to protect, four counts),
based on the history of violent altercations between Jill and
Chloe’s father, Charlie M.; both parents’ histories of mental and
emotional problems; and Charlie’s history of substance abuse. At
the detention hearing the court found a prima facie case for
detaining Chloe and ordered her placed in the temporary custody
of the Department.
       A continued jurisdiction/disposition hearing was held on
July 27, 2018. The court dismissed the allegation of serious

1     Statutory references are to this code.




                                  2
physical harm pursuant to section 300, subdivision (a),2 as well
as the subdivision (b) count regarding Jill’s history of mental and
emotional problems. The remaining three counts were sustained.
The court declared Chloe a dependent child of the court, ordered
her removed from the care and custody of her parents, and placed
her with the Department for suitable placement. The court
ordered the Department to provide the parents with family
reunification services. Monitored visits were ordered for Charlie,
and a combination of monitored and unmonitored visits were
ordered for Jill. Jill’s case plan consisted of conjoint counseling,
parenting education, mental health counseling, including taking
all prescribed medication, and compliance with any protective
orders in place against Charlie.
      2. The Status Review Hearings and Termination of Jill’s
         Parental Rights
      At the continued six-month review hearing held on April 4,
2019, the juvenile court found Jill had been partially compliant
with her case plan and ordered continuation of her reunification
services.
      At the 12-month review hearing on September 19, 2019, the
parents requested the matter be set for contest. Given the time

2      In her opening brief on appeal Jill states the court
dismissed the allegation of serious physical harm brought
pursuant to section 300, subdivision (a). The Department does
not specifically address the court’s ruling on the subdivision (a)
allegation. The minute order for the jurisdiction hearing is silent
on that count of the petition, and the record does not contain a
reporter’s transcript for the hearing. Regardless, the lack of
clarity on the court’s jurisdiction findings does not affect the
outcome of the appeal.




                                 3
that had elapsed since Chloe’s detention, the court set the matter
for a contested permanency review hearing pursuant to
section 366.22. The permanency review hearing was held on
November 13, 2019. The court found Jill’s progress on her case
plan had not been substantial and terminated reunification
services for Jill and Charlie.
        A continued selection and implementation hearing
pursuant to section 366.26 was held on November 2, 2020.3
Neither Jill nor Charlie appeared at the hearing. Parents’
counsel requested a continuance, stating their clients wished to
participate. The court found notice was proper and denied the
request. The Department and Chloe’s counsel requested parental
rights be terminated. Charlie’s counsel objected to termination of
parental rights based on the parental bond exception to
termination under section 366.26, subdivision (c)(1)(B)(i), arguing
Charlie’s visitation had been consistent and he assumed a
parental role during visits. When the court inquired as to Jill’s
position, her counsel stated, “I have no direction, but please note
[Jill’s] objection to termination of her parental rights.”
        The court found continued jurisdiction was necessary and
found by clear and convincing evidence that Chloe was adoptable.
In response to Charlie’s argument, the court found the parental
bond exception did not apply because Charlie’s visits had been
inconsistent and he had not shown he had taken on a parental
role in Chloe’s life. The court terminated Jill’s and Charlie’s
parental rights and transferred the care, custody and control of

3     The selection and implementation hearing, originally
scheduled for March 11, 2020, was first continued so the matter
could be set for contest and was again continued due to
COVID-19 restrictions.




                                 4
Chloe to the Department to complete adoption by her current
caregiver. Jill filed a timely notice of appeal.4
                          DISCUSSION
      1. Governing law
       The express purpose of a section 366.26 hearing is “to
provide stable, permanent homes” for dependent children.
(§ 366.26, subd. (b).) Once the court has decided to end parent-
child reunification services, the legislative preference is for
adoption. (§ 366.26, subd. (b)(1); In re S.B. (2009) 46 Cal.4th 529,
532 [“[i]f adoption is likely, the court is required to terminate
parental rights, unless specified circumstances compel a finding
that termination would be detrimental to the child”].)
       Section 366.26 requires the juvenile court to conduct a two-
part inquiry at the selection and implementation hearing. First,
it determines whether there is clear and convincing evidence the
child is likely to be adopted within a reasonable time.
(Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 249-250; In re
D.M. (2012) 205 Cal.App.4th 283, 290.) Then, if the court finds
by clear and convincing evidence the child is likely to be adopted,
the statute mandates judicial termination of parental rights
unless the parent opposing termination can demonstrate one of
the enumerated statutory exceptions applies. (§ 366.26,
subd. (c)(1)(A) & (B); see Cynthia D., at pp. 250, 259.)



4     Charlie also filed a notice of appeal. After his appointed
counsel was unable to identify any arguable issues, Charlie failed
to present any issues for consideration. Charlie’s appeal was
dismissed on March 3, 2021. (See In re Phoenix H. (2009)
47 Cal.4th 835, 838.)




                                 5
      One of the statutory exceptions to termination is contained
in section 366.26, subdivision (c)(1)(B)(i), which permits the court
to order some other permanent plan if “[t]he parents have
maintained regular visitation and contact with the child and the
child would benefit from continuing the relationship.” The
exception requires the parent to prove he or she has maintained
regular visitation and his or her relationship with the child
“‘promotes the well-being of the child to such a degree as to
outweigh the well-being the child would gain in a permanent
home with new, adoptive parents.’” (In re Collin E. (2018)
25 Cal.App.5th 647, 663; accord, In re Caden C. (2021) 11 Cal.5th
614, 629-630 [what the parent-child-relationship exception
“requires a parent to establish, by a preponderance of the
evidence, is that the parent has regularly visited with the child,
that the child would benefit from continuing the relationship, and
that terminating the relationship would be detrimental to the
child. [Citations.] The language of this exception, along with its
history and place in the larger dependency scheme, show that the
exception applies in situations where a child cannot be in a
parent’s custody but where severing the child’s relationship with
the parent, even when balanced against the benefits of a new
adoptive home, would be harmful for the child”].) The parent has
the burden of proving the statutory exception applies. (In re
Caden C., at p. 629; In re Derek W. (1999) 73 Cal.App.4th 823,
826.)
      2. Jill Forfeited Her Argument by Failing To Object in the
         Juvenile Court
       “[A] reviewing court ordinarily will not consider a challenge
to a ruling if an objection could have been made, but was not
made in the trial court. [Citation.] The purpose of this rule is to




                                 6
encourage parties to bring errors to the attention of the trial
court, so they may be corrected. [Citation.] [¶] Dependency
matters are not exempt from this rule.” (In re S.B. (2004)
32 Cal.4th 1287, 1293, fn. omitted; accord, In re Aaron S. (2015)
235 Cal.App.4th 507, 521; see In re S.B. (2005) 130 Cal.App.4th
1148, 1158 [“‘[a]s a general rule, a party is precluded from urging
on appeal any point not raised in the trial court’”]; In re Elijah V.
(2005) 127 Cal.App.4th 576, 582 [“[a] parent’s failure to raise an
issue in the juvenile court prevents him or her from presenting
the issue to the appellate court”]; see also In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1138 [“it would be unfair to
allow counsel to lull the trial court and opposing counsel into
believing the statement of decision was acceptable, and
thereafter to take advantage of an error on appeal although it
could have been corrected at trial”]; Caminetti v. Pacific Mutual
Life Ins. Co. (1943) 22 Cal.2d 386, 392 [forfeiture rule keeps a
party from playing “‘fast and loose with the administration of
justice by deliberately standing by without making an objection
of which he is aware and thereby permitting the proceedings to
go to a conclusion which he may acquiesce in, if favorable, and
which he may avoid, if not’”].)
        As discussed, at the selection and implementation hearing
Jill’s counsel registered a one-sentence general objection to
termination of parental rights, but he did not at any time suggest
Jill contended the parent-child exception to termination was
applicable, let alone present any evidence or argument on that
point. (See In re E.A. (2012) 209 Cal.App.4th 787, 790 [“General
objections are insufficient to preserve issues for review.
[Citation.] The objection must state the ground or grounds upon
which the objection is based”].) The failure to raise a statutory




                                  7
exception to termination of parental rights at the section 366.26
hearing forfeits the issue for purpose of appeal. (In re Daisy D.
(2006) 144 Cal.App.4th 287, 292.)
                         DISPOSITION
      The juvenile court’s order is affirmed.



                                           PERLUSS, P. J.


      We concur:



            SEGAL, J.




            FEUER, J.




                                 8